MEMORANDUM DECISION                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),                                  Apr 27 2017, 11:03 am

this Memorandum Decision shall not be                                        CLERK
                                                                         Indiana Supreme Court
regarded as precedent or cited before any                                   Court of Appeals
                                                                              and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Ellen H. Meilaender
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Scott K. Jordan,                                         April 27, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1612-CR-2750
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1604-F3-30



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1612-CR-2750 | April 27, 2017            Page 1 of 5
                                       Statement of the Case
[1]   Scott K. Jordan appeals his sentence following his conviction for robbery, as a

      Level 3 felony. On appeal he raises one issue, namely, whether his sentence is

      inappropriate in light of the nature of the offense and his character. We affirm.


                                 Facts and Procedural History
[2]   On April 18, 2016, Jordan went to a Walgreens pharmacy in Fort Wayne and,

      while armed with a firearm, gave to one of the pharmacists a written note that

      stated: “Bottle of methadone now or I will shoot I have nothing to lose 30 sec!”

      Appellant’s App. Vol. II at 9, 25. Jordan had placed his hand under his coat to

      indicate that he had a gun, which caused the pharmacist to believe that he did

      have a gun. The pharmacist gave Jordan one bottle with 100 10mg pills of

      methadone, and Jordan swallowed some of the pills as he exited the Walgreens.

      The police subsequently located Jordan seated in a grassy area on the west side

      of the Walgreens. Jordan admitted to the officers that he was the one who had

      robbed the store, and the officers found the stolen bottle of methadone pills in

      Jordan’s jacket pocket.


[3]   On April 22, the State charged Jordan with robbery, as a Level 3 felony. On

      October 14, Jordan pleaded guilty as charged without a plea agreement.

      Following a sentencing hearing on November 8, the court imposed a sixteen-

      year sentence. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1612-CR-2750 | April 27, 2017   Page 2 of 5
                                     Discussion and Decision
[4]   Jordan contends that his sentence is inappropriate in light of the nature of the

      offense and his character. Article 7, Sections 4 and 6 of the Indiana

      Constitution “authorize[] independent appellate review and revision of a

      sentence imposed by the trial court.” Roush v. State, 875 N.E.2d 801, 812 (Ind.

      Ct. App. 2007) (alteration original). This appellate authority is implemented

      through Indiana Appellate Rule 7(B). Id. Revision of a sentence under Rule

      7(B) requires the appellant to demonstrate that his sentence is inappropriate in

      light of the nature of his offenses and his character. See Ind. Appellate Rule

      7(B); Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We assess

      the trial court’s recognition or non-recognition of aggravators and mitigators as

      an initial guide to determining whether the sentence imposed was

      inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006).

      However, “a defendant must persuade the appellate court that his or her

      sentence has met th[e] inappropriateness standard of review,” Roush, 875

      N.E.2d at 812 (alteration original). He must demonstrate that his sentence is

      inappropriate in light of both the nature of the offense and his character.

      Baumholser v. State, 62 N.E.3d 411, 418 (Ind. Ct. App. 2016), trans. denied.


[5]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

      sentence to the circumstances presented, and the trial court’s judgment “should

      receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222, 1224

      (Ind. 2008). The principal role of appellate review is to attempt to “leaven the

      outliers.” Id. at 1225. Whether we regard a sentence as inappropriate at the

      Court of Appeals of Indiana | Memorandum Decision 02A03-1612-CR-2750 | April 27, 2017   Page 3 of 5
      end of the day turns on “our sense of the culpability of the defendant, the

      severity of the crime, the damage done to others, and myriad other facts that

      come to light in a given case.” Id. at 1224. The question is not whether another

      sentence is more appropriate, but rather whether the sentence imposed is

      inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008).

      Deference to the trial court “prevail[s] unless overcome by compelling evidence

      portraying in a positive light the nature of the offense (such as accompanied by

      restraint, regard, and lack of brutality) and the defendant’s character (such as

      substantial virtuous traits or persistent examples of good character).” Stephenson

      v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[6]   Jordan contends that the nature of the offense does not support an enhanced

      sentence. Although there was a lack of violence or brutality in his armed

      robbery, Jordan must also show that his sentence is inappropriate in light of his

      character. Baumholser, 62 N.E.3d at 418. He has failed to do so. While Jordan

      points to his guilty plea and acceptance of responsibility as mitigating factors,

      the trial court also noted that Jordan showed no remorse for the robbery. When

      the presentence investigator asked him about his feelings regarding the robbery,

      he responded, “Indifferent. I wasn’t trying to hurt nobody.” Appellant’s App.

      Vol. II at 19.


[7]   Moreover, “[w]hen considering the character of the offender, one relevant fact

      is the defendant’s criminal history,” and “[t]he significance of criminal history

      varies based on the gravity, nature, and number of prior offenses in relation to

      the current offense.” Garcia v. State, 47 N.E.3d 1249, 1251 (Ind. Ct. App. 2015),

      Court of Appeals of Indiana | Memorandum Decision 02A03-1612-CR-2750 | April 27, 2017   Page 4 of 5
      trans. denied. Here, Jordan’s criminal history is extensive. Over his adult life,

      he has accumulated nine misdemeanor convictions and sixteen felony

      convictions across eight counties in three different states. In fact, Jordan was

      on parole for a prior robbery when he committed the robbery at issue in this

      case. He has been given the opportunity for probation four times, but each time

      his probation was revoked. Further, Jordan committed a murder to which he

      pleaded guilty and for which he was sentenced simultaneously with this case.

      And he has a history of substance abuse but has failed to seek substance abuse

      treatment despite having been given the opportunity to do so. As the State

      points out, Jordan “has essentially been committing crimes non-stop since he

      turned [nineteen] years old.” Appellee’s Br. at 8. Thus, we cannot say that his

      sentence is inappropriate in light of his character.


[8]   Affirmed.


      Riley, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1612-CR-2750 | April 27, 2017   Page 5 of 5